DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on April 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the particle” in line 1 should read “the iron alloy particle” for consistency.  It is clear that “the particle” refers to “the iron alloy particle”, but the claim language would be improved by correction for consistency  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of copending Application No. 17/017,484 in view of Abiko et al., (“Effect of Phosphorus on Hot Ductility of High Purity Iron”), hereinafter Abiko. 

Instant claim 1 and claim 1 of ‘484, both recite an iron alloy particle comprising an iron alloy, the particle comprising: multiple mixed-phase particles, each comprising an amorphous phase and a nanocrystal of from 10 nm to 100 nm in crystalline size; and a grain boundary between the mixed-phase particles, claim 6 of ‘484 (dependent on claim 1) teaches the iron alloy includes Fe, Si, B and Cu.  ‘484 does not specifically teach the iron alloy includes P and C.
Abiko, in the related field of endeavor, chemical analysis of high purity iron (Experimental Procedures 2. And Table 1), (analogous to the use of iron in copending application ‘484), teaches wherein in high purity iron there is 0.0003 mass% P and 0.8 ppm C (0.00008 mass%) (Experimental Procedures 2. And Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify ‘484 to incorporate the chemical analysis results of the alloys  of Abiko, which show high purity iron includes a level of P and C.  The motivation for doing so would have been that ‘484 teaches the alloy includes iron, and iron is known to levels of other elements, even at a high purity.  Abiko teaches these elements in Table 1, and one of ordinary skill in the art would therefore understand that high purity iron (which encompasses the “iron” of ‘484) would include a level of phosphorus and carbon, as taught by Abiko, and thereby understand the composition of the particles including a deeper analysis of iron (Experimental Procedures 2. And Table 1).  Additionally, the prior art of Abiko and ‘484 contain each element claimed by applicant, and one of ordinary skill in the art could have combined the elements from each, as Abiko teaches the composition of iron and ‘484 includes iron (each element merely performs the same function as it does separately) and the results of detailing iron composition as part of the overall alloy composition are predictable to one of ordinary skill in the art of iron alloys (MPEP 2143 I A).

Instant claim 2 and claim 2 of ‘484, both recite the grain boundary layer has a thickness of 200 nm or less (and claim 6 of ‘484 of above is dependent on claim 2).

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the Double Patenting rejections of claims 1 and 2, and the objection to claim 1, set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instantly claimed iron alloy particle is Konno et al. (JP 2013/055182 A, herein referring to the machine translation from Google Patents printed on August 4, 2022; a copy of which accompanies this office action), hereinafter Konno.
Konno teaches an alloy powder (Pg. 2 [6]) with nanocrystals of particle size of 5-50 nm in an amorphous phase (Pg. 2 [11]), where the formula of the composition is FeaBbSicPxCyCuz and an average particle size of 5 microns or less (79.0≤a≤86.0 atomic%) (Pg. 2 [7]; atomic percent of 79-86% of an alloy powder being Fe is an iron alloy; and each particle of that size contains the entire composition).  The nanocrystal crystallite size disclosed by Kanno overlaps applicants claimed nanocrystal crystallite size and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the nanocrystal crystallite size range disclosed by Kanno, including those proportions, which satisfy the presently claimed nanocrystal crystallite size.
Konno does not specifically teach or suggest, alone or in combination with the prior art, each particle comprising multiple mixed-phase particles, each comprising a nanocrystal; nor a grain boundary layer between the mixed phase particles.  The particles including multiple mixed-phase particles is supported by Figs. 1 and 2 and [0017]-[0019] of applicant; applicant further defines the grain boundary layer as “a layer made of an oxide containing a metal element included in the iron alloy and an oxygen element” ([0029]).  
Further, Konno does not teach substantially identical processing to that which applicant discloses as producing the multiple mixed-phase particles with a grain boundary layer between the mixed-phase particles.  
Applicant teaches a preferential heat treatment before shearing to form an oxide layer for the grain boundary layer ([0041]), shearing an amorphous material including the iron alloy to create particles and introduce a grain boundary layer, and applying a heat treatment to deposit the nanocrystals ([0033]).  Applicant further teaches where the shearing is preferably done by a high-speed rotary grinder circulating particles ([0038]) with a circumferential speed of 40 m/s or more ([0040]).  The examples of applicant show that specific combinations of processing time and processing speed are required to achieve the mixed phase particle state and grain boundary layer.  Comparative example 1-3 uses the same raw material, grinder and time of processing as example 1-6 and fails to produce a grain boundary layer (Table 1; [0051]-[0052]).  This shows the circumferential speed of 40m/s (comparative example 1-3) requires more than 60 seconds of processing time to achieve a grain boundary layer (example 1-1 with 180s of time and the same speed, material and grinder does produce a grain boundary layer).  The examples further show than even extended times in a high-speed collision type grinder (up to 1800 seconds in comparative example 1-7, 30 times that of example 1-6 in the high speed rotary grinder) fails to produce a grain boundary layer ([0048]-[0053]; Table 1).  Further, the criticality of the heat treatment step after grinding (500⁰ C in the inventive examples) is shown by comparing comparative example 1-9 and example 1-1, where the only difference in processing is the heat treatment and nanocrystals failed to form in the phase state without heat treatment ([0048]-[0050]; [0055]; Table 1).  In summary, applicant’s examples show the criticality of specific shear processing parameters for the formation of the grain boundary layer (which is specifically defined by applicant), and at minimum some type of heat treatment to form the crystals within the amorphous phase. 

Konno teaches the pulverization of the metal (Pg. 3 [9]-[11]), and a heat treatment (Pg. 4 [5]) of the powder.  Konno does not specifically teach a high speed rotary grinder; nor the specific processing parameters of applicant of their inventive examples.  As Konno does not teach all of the processing steps of applicant, Konno fails to teach or suggest a substantially identical process to that, which applicant teaches as forming the grain boundary layer between mixed-phase particles and the particles themselves.  Therefore, the iron alloy particle of Konno does not necessarily have multiple mixed phase particles with a grain boundary layer between them.  It is noted that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic (MPEP 2112 (IV)).  As Konno has no teaching of the process steps shown to be critical to the forming of mixed phase particles and grain boundary layer of applicant, it cannot be concluded that the mixed phase particles and grain boundary layer between them is inherently met.  Thus, the claims would be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784